UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1452


ROSELLE JIMAI KILO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 13, 2011               Decided:   February 15, 2011


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Danielle L. C. Beach-Oswald, BEACH-OSWALD IMMIGRATION LAW
ASSOCIATES, PC, Washington, D.C., for Petitioner. Tony West,
Assistant   Attorney  General, Jennifer P.   Levings, Senior
Litigation Counsel, Julia J. Tyler, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Roselle Jimai Kilo, a native and citizen of Cameroon,

came to the United States on December 23, 2005, as a visitor and

overstayed her visa.        On July 12, 2007, an Immigration Judge

denied her application for asylum or withholding of removal.

Kilo subsequently appealed, and that appeal was dismissed by the

Board of Immigration Appeals (Board) on June 15, 2009.                    She now

petitions for review of an order of the Board denying her motion

to reconsider.

           The    Board’s   decision   to    grant    or    deny   a   motion   to

reconsider is reviewed for abuse of discretion.                    See 8 C.F.R.

§ 1003.2(a) (2010); Jean v. Gonzales, 435 F.3d 475, 481 (4th

Cir. 2006).      We have reviewed the administrative record and find

no abuse of discretion in the denial of relief on Kilo’s motion.

To prevail in a motion to reconsider, a petitioner must point to

specific errors of law or fact in the Board’s decision.                         See

Ogundipe   v.    Mukasey,    541   F.3d     257,     263    (4th   Cir.    2008).

Petitioner’s brief alleges no such errors and instead urges a

reevaluation of the Board’s conclusions.                   We accordingly deny

the petition for review for the reasons stated by the Board.

See In re: Kilo (B.I.A. Mar. 22, 2010).               We dispense with oral

argument because the facts and legal contentions are adequately




                                       2
presented in the materials before the court and argument would

not aid the decisional process.

                                               PETITION DENIED




                                  3